This suit was commenced in the Superior Court of Mew York, to recover (in an action of debt) a balance due on a building contract. The question in the case involved the construction of a clause in the contract relative to the appointment of appraisers, and an umpire in case of disagreement, respecting certain extra work; and also whether the award of the umpire exceeded the matters submitted to him ; and whether oral evidence might be given to invalidate the award, by showing that the arbitrators exceeded their powers, though the submission and award were in writing and under seal. (Reported, 1 Hill, 489, in Supreme Court. Reported,- 7 Hill, 329, in Court of Errors, reversing the decision of the Supreme Court. On appeal to Supreme Court from the second trial. Reported, 1 Barb. Sup. Court Rep. 325.) This decision was affirmed by this court.